--------------------------------------------------------------------------------

Exhibit 10.2
 
CERTIFICATE OF DESIGNATIONS,
PREFERENCES AND RIGHTS
of
SERIES C CONVERTIBLE PREFERRED STOCK
of
ZURVITA HOLDINGS, INC.


           Zurvita Holdings, Inc. a corporation organized and existing under the
laws of the State of Delaware (“Corporation”), hereby certifies that the Board
of Directors of the Corporation (the “Board of Directors” or the “Board”),
pursuant to authority of the Board of Directors as required by applicable
corporate law, and in accordance with the provisions of its certificate of
incorporation and bylaws, has and hereby authorizes a series of the
Corporation’s previously authorized Preferred Stock, par value $.0001 per share
(the “Preferred Stock”), and hereby states the designation and number of shares,
and fixes the rights, preferences, privileges, powers and restrictions thereof,
as follows:


Capitalized terms used and not otherwise immediately defined are defined in
Section 9 below.


1.   Designation, Amount and Par Value. The series of Preferred Stock shall be
designated as its Series C Convertible Preferred Stock (the “Series C
Convertible Preferred Stock”) and the number of shares so designated shall be
1,000,000.
 
2.   Stated Value.  The par value of each issued share of Series C Convertible
Preferred Stock shall be $.0001 per share, and the stated value of each issued
share of Series C Convertible Preferred Stock shall be deemed to be $1.00 (the
“Stated Value”).
 
3.   Voting.
 
a.   Voting Rights.  Except as otherwise provided herein or as otherwise
required by law, each holder of the shares of Series C Convertible Preferred
Stock shall have the right to the number of votes equal to the number of
Conversion Shares then issuable upon conversion of the Series C Convertible
Preferred Stock held by such Holder in all matters as to which shareholders are
required or permitted to vote, and with respect to such vote, such Holder shall
have full voting rights and powers equal to the voting rights and powers of the
holders of Common Stock, and shall be entitled, notwithstanding any provision in
these Articles as amended hereby, to vote, together with the holders of Common
Stock as a single class, with respect to any question upon which holders of
Common Stock have the right to vote; provided, however, as to any Holder the
right to vote such shares shall be limited to the number of shares issuable to
such Holder pursuant to Section 5(f) on the record date for such vote.  To the
extent permitted under applicable corporate law, but subject to Section 3(b)
below, the Corporation’s shareholders may take action by the affirmative vote of
a majority of all shareholders of this Corporation entitled to vote on an
action.  Without limiting the generality of the foregoing the Corporation may
take any of the actions by the affirmative vote of the holders of a majority of
the Series C Convertible Preferred Stock and the Common Stock and other voting
Common Stock Equivalents, voting together as one class, with each holder of
Series C Convertible Preferred Stock having the number of votes set forth above.
 
1

--------------------------------------------------------------------------------


 
b.   Limitations on Corporate Actions.  Notwithstanding anything to the contrary
in Section 3(a) above, as long as any shares of Series C Convertible Preferred
Stock are outstanding, the Corporation shall not, without the written consent or
affirmative vote of the holders of no-less than fifty one percent (51%) of the
then-outstanding Stated Value of the Series C Convertible Preferred Stock
consenting or voting (as the case may be) as a separate class from the Common
Stock, the Corporation shall not, either directly or by amendment, merger,
consolidation or otherwise:
 
(i) amend its certificate or articles of incorporation in any manner that
adversely affects the rights of the Holders;
 
(ii) alter or change adversely the voting or other powers, preferences, rights,
privileges, or restrictions of the Series C Convertible Preferred Stock
contained herein or alter or amend this Certificate of Designation;
 
(iii) increase the authorized number of shares of Preferred Stock or  Series C
Convertible Preferred Stock or reinstate or issue any other series of preferred
stock;
 
(iv)  redeem, purchase or otherwise acquire directly or indirectly any Junior
Securities or any shares pari passu with the Series C Convertible Preferred
Stock;
 
(v) directly or indirectly pay or declare any dividend or make any distribution
in respect of, any Junior Securities, or set aside any monies for the purchase
or redemption (through a sinking fund or otherwise) of any Junior Securities or
any shares pari passu with the Series C Convertible Preferred Stock;
 
(vi) authorize or create any class of stock ranking as to dividends, redemption
or distribution of assets upon a Liquidation (as defined in Section 4 below)
senior to or otherwise pari passu with the Series C Convertible Preferred Stock;
or
 
(vii) enter into any agreement with respect to any of the foregoing.
 
4.   Liquidation, Dissolution, or Winding-Down.
 
a.   Payments to Holders of Series C Convertible Preferred Stock.  Upon any
liquidation, dissolution or winding-down of the Corporation, whether voluntary
or involuntary (a “Liquidation”), the holders of the shares of Series C
Convertible Preferred Stock shall be paid in cash, before any payment shall be
paid to the holders of Common Stock, or any other Junior Stock, an amount for
each share of Series C Convertible Preferred Stock held by such holder equal to
the sum of the Stated Value thereof (such applicable amount payable with respect
to a share of Series C Convertible Preferred Stock sometimes being referred to
as the “Individual Series C Preferred Liquidation Preference Payment” and with
respect to all shares of Series C Convertible Preferred Stock in the aggregate
sometimes being referred to as the “Aggregate Series C Liquidation Preference
Payment”).  If, upon such liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary, the assets to be distributed
among the holders of shares of Series C Convertible Preferred Stock shall be
insufficient to permit payment to the holders of Series C Convertible Preferred
Stock of an aggregate amount equal to the Aggregate Series C Liquidation
Preference Payment, then the entire assets of the Corporation to be so
distributed shall be distributed ratably among the holders of Series C
Convertible Preferred Stock (based on the Individual Series C Preferred
Liquidation Preference Payments due to the respective holders of Series C
Convertible Preferred Stock).
 
2

--------------------------------------------------------------------------------


 
b.   Payments to Holders of Junior Stock.  After the payment of all preferential
amounts required to be paid to the holders of the Series C Convertible Preferred
Stock and any other class or series of stock of the Corporation ranking on
liquidation senior to or on a parity with the Series C Convertible Preferred
Stock, the holders of shares of Junior Stock then outstanding shall be entitled
to receive the remaining assets of the Corporation available for distribution to
its stockholders as otherwise set forth in the Corporation’s certificate or
articles of incorporation.
 
5.   Conversion.  The holders of Series C Convertible Preferred Stock shall have
the  conversion rights as follows.
 
a.   Right to Convert.  Each share of Series C Convertible Preferred Stock shall
be convertible, at the option of the holder thereof, at any time after the
Original Issue Date (subject to the limitations set forth in Section 5.f.
below), and without the payment of additional consideration by the holder
thereof, into such number of fully-paid and nonassessable shares of Common Stock
as is determined by dividing the Stated Value per share, by the Series C
Conversion Price in effect at the time of conversion.  The “Series C Conversion
Price” shall be twenty-five cents ($0.25); provided, however, that the Series C
Conversion Price, and the rate at which shares of Series C Convertible Preferred
Stock may be converted into shares of Common Stock, shall be subject to
adjustment as provided in Section 6 below. Shares of Series C Convertible
Preferred Stock converted into Common Stock or redeemed in accordance with the
terms hereof shall be canceled and shall not be reissued.
 
b.   Holders shall effect conversions by providing the Corporation with the form
of conversion notice attached hereto as Annex A (a “Notice of
Conversion”).  Each Notice of Conversion shall specify the number of shares of
Series C Convertible Preferred Stock to be converted, the number of shares of
Series C Convertible Preferred Stock owned prior to the conversion at issue, the
number of shares of Series C Convertible Preferred Stock owned subsequent to the
conversion at issue and the date on which such conversion is to be effected,
which date may not be prior to the date the applicable Holder delivers by
facsimile such Notice of Conversion to the Corporation (such date, the
“Conversion Date”).  If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
to the Corporation is deemed delivered hereunder.  To effect conversions of
shares of Series C Convertible Preferred Stock, a Holder shall not be required
to surrender the certificate(s) representing such shares of Series C Convertible
Preferred Stock to the Corporation unless all of the shares of Series C
Convertible Preferred Stock represented thereby are so converted, in which case
such Holder shall deliver the certificate representing such shares of Series C
Convertible Preferred Stock promptly following the Conversion Date at issue.
Certificates representing the Series C Convertible Preferred Stock shall have
the following legend:
 
3

--------------------------------------------------------------------------------


 
THE HOLDER AND ANY ASSIGNEE OR TRANSFEREE, BY ACCEPTANCE OF THIS STOCK
CERTIFICATE, ACKNOWLEDGE AND AGREE THAT, PURSUANT TO SECTION 5.B. OF THE
CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF THE SERIES C CONVERTIBLE
PREFERRED STOCK, THE NUMBER OF SHARES REFLECTED ON THE FACE OF THIS CERTIFICATE
MAY NOT BE THE ACTUAL NUMBER OF SHARES HELD BY THE HOLDER OR ASSIGNEE.  PLEASE
INQUIRE WITH THE CORPORATION AS TO THE ACTUAL NUMBER OF SHARES EVIDENCED BY THIS
CERTIFICATE.


c.   Fractional Shares.  No fractional shares of Common Stock shall be issued
upon conversion of the Series C Convertible Preferred Stock.  In lieu of any
fractional shares to which the holder would otherwise be entitled, the
Corporation shall pay cash equal to such fraction multiplied by the fair market
value of a share of Common Stock as determined in good faith by the Board of
Directors, or round-up to the next whole number of shares, at the Corporation’s
option.  Whether or not fractional shares would be issuable upon such conversion
shall be determined on the basis of the total number of shares of Series C
Convertible Preferred Stock the holder is at the time converting into Common
Stock and the aggregate number of shares of Common Stock issuable upon such
conversion.
 
d.   Mechanics of Conversion.
 
i.   Delivery of Certificate Upon Conversion.  Not later than five (5) Trading
Days after each Conversion Date (the “Share Delivery Date”), the Corporation
shall deliver, or cause to be delivered, to the converting Holder a certificate
or certificates representing the number of shares of Common Stock being acquired
upon the conversion of shares of Series C Convertible Preferred Stock.  If in
the case of any Notice of Conversion such certificate or certificates are not
delivered to or as directed by the applicable Holder by the fifth (5th) Trading
Day after the Conversion Date, the applicable Holder shall be entitled to elect
by written notice to the Corporation at any time on or before its receipt of
such certificate or certificates, to rescind such Conversion Notice by written
notice to the Corporation, in which event the Corporation shall promptly return
to such Holder any original Series C Convertible Preferred Stock certificate
delivered to the Corporation and such Holder shall promptly return any Common
Stock certificates representing the shares of Series C Convertible Preferred
Stock tendered for conversion to the Corporation.
 
4

--------------------------------------------------------------------------------


 
ii.   Obligation Absolute; Damages.  The Corporation’s obligation to issue and
deliver the Conversion Shares upon conversion of Series C Convertible Preferred
Stock in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by a Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by such Holder or any other Person of any obligation to the Corporation;
provided, however, that such delivery shall not operate as a waiver by the
Corporation of any such action that the Corporation may have against such
Holder.  If the Corporation fails to deliver to a Holder such certificate or
certificates pursuant to this Section on the fifth (5th) Trading Day after the
Share Delivery Date applicable to such conversion, the Corporation shall pay to
such Holder, in cash, as liquidated damages and not as a penalty, for each
$1,000 of Stated Value of Series C Convertible Preferred Stock being converted,
$10 per Trading Day (increasing to $20 per Trading Day on the tenth (10th)
Trading Day after the Share Deliver Date) for each Trading Day after such fifth
(5th) Trading Day after the Share Delivery Date until such certificates are
delivered.
 
e.   Reservation of Shares Issuable Upon Conversion. The Corporation covenants
that it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of the Series C Convertible Preferred Stock, free from preemptive rights or any
other actual contingent purchase rights of Persons other than the Holders of the
Series C Convertible Preferred Stock, not less than such aggregate number of
shares of the Common Stock as shall (subject to the terms and conditions in the
Securities Purchase Agreement) be issuable  upon the conversion of all
outstanding shares of Series C Convertible Preferred Stock.  The Corporation
covenants that all shares of Common Stock that shall be so issuable shall, upon
issue, be duly authorized, validly issued, fully paid and nonassessable.
 
f.   Beneficial Ownership Limitation.  The Corporation shall not effect any
conversion of the Series C Convertible Preferred Stock, and a Holder shall not
have the right to convert any portion of the Series C Convertible Preferred
Stock, to the extent that, after giving effect to the conversion set forth on
the applicable Notice of Conversion, such Holder (together with such Holder’s
Affiliates, and any other person or entity acting as a group together with such
Holder or any of such Holder’s Affiliates) would beneficially own in excess of
the Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
such Holder and its Affiliates shall include the number of shares of Common
Stock issuable upon conversion of the Series C Convertible Preferred Stock with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which are issuable upon (A) conversion of the
remaining, unconverted Stated Value of Series C Convertible Preferred Stock
beneficially owned by such Holder or any of its Affiliates and (B) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Corporation subject to a limitation on conversion or exercise analogous to
the limitation contained herein beneficially owned by such Holder or any of its
Affiliates.  Except as set forth in the preceding sentence, for purposes of this
Section 5(f), beneficial ownership shall be calculated in accordance
 
5

--------------------------------------------------------------------------------


 
with Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  To the extent that the limitation contained in this Section
applies, the determination of whether the Series C Convertible Preferred Stock
is convertible (in relation to other securities owned by such Holder together
with any Affiliates) and of how many shares of Series C Convertible Preferred
Stock are convertible shall be in the sole discretion of such Holder, and the
submission of a Notice of Conversion shall be deemed to be such Holder’s
determination of whether the shares of Series C Convertible Preferred Stock may
be converted (in relation to other securities owned by such Holder together with
any Affiliates) and how many shares of the Series C Convertible Preferred Stock
are convertible, in each case subject to such aggregate percentage
limitations.  To ensure compliance with this restriction, each Holder will be
deemed to represent to the Corporation each time it delivers a Notice of
Conversion that such Notice of Conversion has not violated the restrictions set
forth in this paragraph and the Corporation shall have no obligation to verify
or confirm the accuracy of such determination.  In addition, a determination as
to any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.  For purposes of this Section, in determining the number of
outstanding shares of Common Stock, a Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (A) the Corporation’s most recent Form 10-Q or Form 10-K, as the case
may be, (B) a more recent public announcement by the Corporation or (C) a more
recent notice by the Corporation or the Corporation’s transfer agent setting
forth the number of shares of Common Stock outstanding. Upon the written or oral
request of a Holder, the Corporation shall within two (2) Trading Days confirm
orally and in writing to such Holder the number of shares of Common Stock then
outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Corporation, including the Series C Convertible Preferred
Stock, by such Holder or its Affiliates since the date as of which such number
of outstanding shares of Common Stock was reported.  The “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of Series C Convertible Preferred Stock held by
the applicable Holder.  The Beneficial Ownership Limitation provisions of this
Section may be waived by such Holder, at the election of such Holder, upon not
less than sixty one (61) days’ prior notice to the Corporation, to change the
Beneficial Ownership Limitation to 9.99% of the number of shares of the Common
Stock outstanding immediately after giving effect to the issuance of shares of
Common Stock upon conversion of Series C Convertible Preferred Stock held by the
applicable Holder and the provisions of this Section shall continue to
apply.  Upon such a change by a Holder of the Beneficial Ownership Limitation
from such 4.99% limitation to such 9.99% limitation, the Beneficial Ownership
Limitation shall not be further waived by such Holder. The limitations contained
in this paragraph shall apply to a successor holder of Series C Convertible
Preferred Stock.
 
6

--------------------------------------------------------------------------------


 
6.   Certain Adjustments.
 
a)           Stock Dividends and Stock Splits.  If the Corporation, at any time
while this Series C Convertible Preferred Stock is outstanding: (A) pays a stock
dividend or otherwise makes a distribution or distributions payable in shares of
Common Stock on shares of Common Stock or any other Common Stock Equivalents
(which, for avoidance of doubt, shall not include any shares of Common Stock
issued by the Corporation upon conversion of, or payment of a dividend on, this
Series C Convertible Preferred Stock); (B) subdivides outstanding shares of
Common Stock into a larger number of shares; (C) combines (including by way of a
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares; or (D) issues, in the event of a reclassification of shares of the
Common Stock, any shares of capital stock of the Corporation, then the Series C
Conversion Price shall be multiplied by a fraction of which the numerator shall
be the number of shares of Common Stock (excluding any treasury shares of the
Corporation) outstanding immediately before such event and of which the
denominator shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to this Section 6(a)
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution and shall
become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
b)           Subsequent Equity Sales.  If, at any time while the Series C
Convertible Preferred Stock is outstanding, the Corporation or any Subsidiary,
as applicable, sells, grants or otherwise issues (or announces any sale, grant
or other issuance related to the foregoing) any Common Stock or Common Stock
Equivalents entitling any Person to acquire shares of Common Stock at an
effective price per share that is lower than the then Conversion Price (such
lower price, the “Base Conversion Price” and such issuances collectively, a
“Dilutive Issuance”) (if the holder of the Common Stock or Common Stock
Equivalents so issued shall at any time, whether by operation of purchase price
adjustments, reset provisions, floating conversion, exercise or exchange prices
or otherwise, or due to warrants, options or rights per share which are issued
in connection with such issuance, be entitled to receive shares of Common Stock
at an effective price per share that is lower than the Conversion Price, such
issuance shall be deemed to have occurred for less than the Conversion Price on
such date of the Dilutive Issuance), then the Conversion Price shall be reduced
to equal the Base Conversion Price. Notwithstanding the foregoing, no adjustment
will be made under this Section 6(b) in connection with an Exempt Issuance.  The
Corporation shall notify the Holders in writing, no later than the third (3rd)
Business Day following the issuance of any Common Stock or Common Stock
Equivalents subject to this Section 6(b), indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price and
other pricing terms (such notice, the “Dilutive Issuance Notice”).  For purposes
of clarification, whether or not the Corporation provides a Dilutive Issuance
Notice pursuant to this Section 6(b), upon the occurrence of any Dilutive
Issuance, the Holders are entitled to receive a number of Conversion Shares
based upon the Base Conversion Price on or after the date of such Dilutive
Issuance, regardless of whether a Holder accurately refers to the Base
Conversion Price in the Notice of Conversion.
 
7

--------------------------------------------------------------------------------


 
c)           Subsequent Rights Offerings.  If the Company, at any time while the
Series C Convertible Preferred Stock is outstanding, shall issue rights, options
or warrants to all holders of Common Stock (and not to Holders) entitling them
to subscribe for or purchase shares of Common Stock at a price per share less
than the VWAP as of the record date mentioned below, then the Conversion Price
shall be multiplied by a fraction, of which the denominator shall be the number
of shares of the Common Stock outstanding on the date of issuance of such rights
or warrants plus the number of additional shares of Common Stock offered for
subscription or purchase, and of which the numerator shall be the number of
shares of the Common Stock outstanding on the date of issuance of such rights,
options or warrants plus the number of shares which the aggregate offering price
of the total number of shares so offered (assuming receipt by the Company in
full of all consideration payable upon exercise of such rights, options or
warrants) would purchase at such VWAP.  Such adjustment shall be made whenever
such rights, options or warrants are issued, and shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such rights, options or warrants.


d)           Pro Rata Distributions.  If the Corporation, at any time while the
Series C Convertible Preferred Stock is outstanding, distributes to all holders
of Common Stock (and not to Holders) evidences of its indebtedness or assets
(including cash and cash dividends) (other than stock dividends, which shall be
subject to Section 6(a)) then, in each such case, the Conversion Price shall be
adjusted by multiplying such Conversion Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the VWAP determined
as of the record date mentioned above, and of which the numerator shall be such
VWAP on such record date less the then fair market value at such record date of
the portion of such assets, evidence of indebtedness or rights or warrants so
distributed applicable to one outstanding share of the Common Stock as
determined by the Board of Directors of the Corporation in good faith.  In
either case the adjustments shall be described in a statement delivered to the
Holders describing the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to one share of Common
Stock.  Such adjustment shall be made whenever any such distribution is made and
shall become effective immediately after the record date mentioned above.


e)           Fundamental Transaction.  If, at any time while the Series C
Convertible Preferred Stock is outstanding, (i) the Corporation effects any
merger or consolidation of the Corporation with or into another Person, (ii) the
Corporation effects any sale of all or substantially all of its assets in one
transaction or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Corporation or another Person) is completed
pursuant to which holders of Common Stock are permitted to tender or exchange
their shares for other securities, cash or property, or (iv) the Corporation
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then, upon any subsequent conversion of this Series
C Convertible Preferred Stock, the Holders shall have the right to receive, for
each Conversion Share that would have been
 
8

--------------------------------------------------------------------------------


 
issuable upon such conversion immediately prior to the occurrence of such
Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one share of Common Stock (the “Alternate
Consideration”).  For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one share of Common Stock in such Fundamental Transaction, and the
Corporation shall apportion the Conversion Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration.  If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holders shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of this Series C
Convertible Preferred Stock following such Fundamental Transaction. To the
extent necessary to effectuate the foregoing provisions, any successor to the
Corporation or surviving entity in such Fundamental Transaction shall file a new
Certificate of Designation with the same terms and conditions and issue to the
Holders new preferred stock consistent with the foregoing provisions and
evidencing the Holders’ right to convert such preferred stock into Alternate
Consideration.  The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 6(e) and insuring
that this Series C Convertible Preferred Stock (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.


f)           Calculations.  All calculations under this Section 6 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 6, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Corporation) issued
and outstanding.


g)           Notice to the Holders.


i.          Adjustment to Conversion Price.  Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 6, the Corporation shall
promptly mail to each Holder a notice setting forth the Conversion Price after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
9

--------------------------------------------------------------------------------


 
ii.          Notice to Allow Conversion by Holder.  If (A) the Corporation shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Corporation shall declare a special nonrecurring cash dividend on
or a redemption of the Common Stock, (C) the Corporation shall authorize the
granting to all holders of the Common Stock of rights or warrants to subscribe
for or purchase any shares of capital stock of any class or of any rights, (D)
the approval of any stockholders of the Corporation shall be required in
connection with any reclassification of the Common Stock, any consolidation or
merger to which the Corporation is a party, any sale or transfer of all or
substantially all of the assets of the Corporation, of any compulsory share
exchange whereby the Common Stock is converted into other securities, cash or
property or (E) the Corporation shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Corporation, then,
in each case, the Corporation shall cause to be filed at each office or agency
maintained for the purpose of conversion of this Series C Convertible Preferred
Stock, and shall cause to be delivered to each Holder at its last address as it
shall appear upon the stock books of the Corporation, at least ten (10) calendar
days prior to the applicable record or effective date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of the Common Stock of record
to be entitled to such dividend, distributions, redemption, rights or warrants
are to be determined or (y) the date on which such reclassification,
consolidation, merger, sale, transfer or share exchange is expected to become
effective or close, and the date as of which it is expected that holders of the
Common Stock of record shall be entitled to exchange their shares of the Common
Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange,
provided that the failure to deliver such notice or any defect therein or in the
delivery thereof shall not affect the validity of the corporate action required
to be specified in such notice. The Holder is entitled to convert the Series C
Convertible (or any part hereof) during the ten (10) day period commencing on
the date of such notice through the effective date of the event triggering such
notice.


7.   Redemption Upon Triggering Events.
 
a)    “Triggering Event” means any one or more of the following events (whatever
the reason and whether it shall be voluntary or involuntary or effected by
operation of law or pursuant to any judgment, decree or order of any court, or
any order, rule or regulation of any administrative or governmental body):


i.           [A] the Corporation merges into or consolidates with any other
Person, or any Person merges into or consolidates with the Corporation and,
after giving effect to such transaction, the shareholders of the Corporation
immediately prior to such transaction own less than sixty six percent (66%) of
the aggregate voting power of the Corporation or the successor entity of such
transaction, or [B] the Corporation sells or transfers all or substantially all
of its assets to another Person and the shareholders of the Corporation
immediately prior to such transaction own less than sixty six percent (66%) of
the aggregate voting power of the acquiring entity immediately after the
transaction, or [C] the execution by the Corporation of an agreement to which
the Corporation is a party or by which it is bound, providing for any of the
events set forth in clauses [A] through [B] herein;
 
10

--------------------------------------------------------------------------------


 
ii.           the Corporation shall fail to have available a sufficient number
of authorized and unreserved shares of Common Stock to issue to such Holder upon
a conversion hereunder;


iii.           unless specifically addressed elsewhere in this Certificate of
Designations as a Triggering Event, the Corporation shall fail to observe or
perform any other covenant, agreement or warranty contained in this Certificate
of Designations, and such failure or breach shall not, if subject to the
possibility of a cure by the Corporation, have been cured within twenty (20)
calendar days after the date on which written notice of such failure or breach
shall have been delivered;


iv.   there shall have occurred a Bankruptcy Event; or


v.    any monetary judgment, writ or similar final process shall be entered or
filed against the Corporation, any Subsidiary or any of their respective
property or other assets for greater than $100,000, and such judgment, writ or
similar final process shall remain unvacated, unbonded or unstayed for a period
of thirty (30) calendar days.


b)           Upon the occurrence of a Triggering Event, each Holder shall (in
addition to all other rights it may have hereunder or under applicable law) have
the right, exercisable at the sole option of such Holder, to require the
Corporation to redeem all of the Series C Convertible Preferred Stock then held
by such Holder for a redemption price equal to the Stated Value of the Series C
Convertible Preferred Stock (the “Triggering Redemption Amount”). The Triggering
Redemption Amount shall be due and payable within five Trading Days of the date
on which the notice for the payment therefor is provided by a Holder (the
“Triggering Redemption Payment Date”).  If the Corporation fails to pay in full
the Triggering Redemption Amount hereunder on the date such amount is due in
accordance with this Section, the Corporation will pay interest thereon at a
rate equal to the lesser of eighteen percent (18%) per annum or the maximum rate
permitted by applicable law, accruing daily from such date until the Triggering
Redemption Amount, plus all such interest thereon, is paid in full.  For
purposes of this Section, a share of Series C Convertible Preferred Stock is
outstanding until such date as the applicable Holder has been paid the
Triggering Redemption Amount in cash.


8.   Redemption Rights of the Company.  Shares of the Series C Convertible
Preferred Stock shall be redeemable, in whole or in part, at the option of the
Corporation, by resolution of its Board of Directors at any time after the
Original Issue Date and before the first (1st) anniversary of the Original Issue
Date (the “Redemption Expiration Date”) at a price equal to one hundred and ten
percent (110%) of the Stated Value (subject to adjustment as set forth
herein).  The Company may provide written notice to all holders of record of
shares of Series C Convertible Preferred Stock specifying the time (the
“Redemption Date”) and place of such redemption (the “Redemption Notice”), at
their respective addresses as the same shall appear on the stock books of the
Corporation, but no failure on the part of the shareholder to receive such
notice and no defect in the wording of the notice shall affect the validity of
the proceedings adopted with respect to the redemption of any such shares.  The
Redemption Notice shall be given not less than ten (10) nor more than sixty (60)
days prior to the Redemption Date, and in no event shall the Redemption Date be
after 11:59 p.m., Eastern Prevailing Time, on the Redemption Expiration
Date.  After the Corporation has furnished its Redemption Notice, each holder of
shares of Series C. Convertible Preferred Stock called for redemption may, on or
before the close of the last business day preceding the designated redemption
date, convert such shares into shares of common stock of the Corporation in
accordance with the conversion privileges set forth herein.
 
11

--------------------------------------------------------------------------------


 
9.   Definitions. As used herein, the following terms shall have the following
meanings:
 
a.  “Affiliate” means any Person that, directly or indirectly through one (1) or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144 under the
Securities Act.  With respect to a Holder, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Holder will be deemed to be an Affiliate of such Holder.
 
b.  “Bankruptcy Event” means any of the following events: (a) the Corporation or
any Significant Subsidiary (as such term is defined in Rule 1-02(w) of
Regulation S-X) thereof commences a case or other proceeding under any
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
relating to the Corporation or any Significant Subsidiary thereof; (b) there is
commenced against the Corporation or any Significant Subsidiary thereof any such
case or proceeding that is not dismissed within sixty (60) days after
commencement; (c) the Corporation or any Significant Subsidiary thereof is
adjudicated.
 
c.  “Business Day” means any day except Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
d.  “Common Stock” means the Corporation’s common stock, par value $.0001 per
share.
 
e.  “Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
f.  “Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Series C Convertible Preferred Stock in
accordance with the terms hereof.
 
12

--------------------------------------------------------------------------------


 
g.  “Exempt Issuance” means: (i) shares of Common Stock or options to purchase
Common Stock issued to employees, officers, directors or consultants of the
Company pursuant to any stock or option plan duly adopted by a majority of the
non-employee members of the Board of Directors of the Company or a majority of
the members of a committee of non-employee directors established for such
purpose, (ii) shares of Common Stock issued upon exercise on conversion of
Series C Convertible Preferred Stock and the Series C Warrants, (iii) shares of
Common Stock issued upon the exercise or conversion of Common Stock Equivalents
outstanding on the date hereof and disclosed in the disclosure schedules
attached to the Securities Purchase Agreement, provided that, unless set forth
in such disclosure schedules, such securities have not been amended since the
date of these designations to increase the number of such securities or to
decrease the exercise, exchange or conversion price of any such securities; (iv)
shares of Common Stock issued or issuable by reason of a dividend, stock split,
split-up or other distribution on shares of Common Stock that is covered by
Section 6(a) above; and (v) securities issued pursuant to acquisitions or
strategic transactions approved by a majority of the directors, provided that
any such issuance shall only be to a Person which is, itself or through its
subsidiaries, an operating company in a business synergistic with the business
of the Company, as determined by a majority of the directors, and in which the
Company receives benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities.
 
h.     “Holder” means a holder of Series C Convertible Preferred Stock.
 
i.  “Junior Stock” means the Common Stock and all other securities of the
Corporation, including Common Stock Equivalents of the Corporation other than
those securities which are explicitly senior or pari passu to the Series C
Convertible Preferred Stock in dividend rights or liquidation preference.
 
j.  “Original Issue Date” the date the Corporation initially issues the shares
of Series C Convertible Preferred Stock, regardless of the number of times
transfer of such share is made on the stock records maintained by or for the
Corporation and regardless of the number of certificates which may be issued to
evidence such share.
 
k.  “Person” shall mean any individual, partnership, firm, corporation,
association, trust, unincorporated organization or other entity, as well as any
syndicate or group that would be deemed to be a person under Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended.
 
l.  “SEC” means the United States Securities and Exchange Commission.
 
m.  “Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.
 
n.  “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.
 
13

--------------------------------------------------------------------------------


 
o.  “Securities Purchase Agreement” means the Securities Purchase Agreement
dated on or about July 30, 2009, by and between the Corporation, and each of the
purchasers of Series C Convertible Preferred Stock of the Corporation a party
thereto.
 
p.  “Subsidiary” shall mean any corporation, association, partnership, limited
liability company or other business entity of which more than fifty percent
(50%) of the total voting power is, at the time, owned or controlled, directly
or indirectly, by the Corporation or one or more of the other Subsidiaries of
the Corporation or a combination thereof.
 
q.  “Trading Day” means a day on which the Common Stock is traded on a Trading
Market.
 
r.  “Trading Market” means the following exchanges on which the Common Stock is
listed for trading on the date in question: the New York Stock Exchange, the
Nasdaq Capital Market or the Nasdaq Global Market, the NYSE Amex, the OTCBB, or
Pink Sheets.
 
s.  “VWAP” of a share of Common Stock as of a particular date (the
“Determination Date”) shall mean the price determined by the first of the
following clauses that applies: (a) if shares of Common Stock are traded on a
national securities exchange (an “Exchange”), the weighted average of the
closing sale price of a share of the Common Stock of the Company on the last
five (5) Trading Days prior to the Determination Date reported on such Exchange
as reported in The Wall Street Journal (weighted with respect to the trading
volume with respect to each such day); (b) if shares of Common Stock are not
traded on an Exchange but trade in the over-the-counter market and such shares
are quoted on the National Association of Securities Dealers Automated
Quotations System (“NASDAQ”), the weighted average of the closing  sale price of
a share of the Common Stock of the Company on the last five (5) Trading Days
prior to the Determination Date reported on NASDAQ as reported in The Wall
Street Journal (weighted with respect to the trading volume with respect to each
such day); (c) if such shares are an issue for which last sale prices are not
reported on NASDAQ, the average of the closing sale price, in each case on the
last five (5) Trading Days (or if the relevant price or quotation did not exist
on any of such days, the relevant price or quotation on the next preceding
Business Day on which there was such a price or quotation) prior to the
Determination Date as reported by the Over the Counter Bulletin Board (the
“OTCBB”), or any other successor organization; (d) if no closing sales price is
reported for the Common Stock by the OTCBB or any other successor organization
for such day, the average of the closing sale price, in each case on the last
five (5) Trading Days (or if the relevant price or quotation did not exist on
any of such days, the relevant price or quotation on the next preceding business
day on which there was such a price or quotation) prior to the Determination
Date as reported by  the “pink sheets” by the Pink Sheets, LLC, or any successor
organization, (e) if no closing sales price is reported for the Common Stock by
the OTCBB or any other successor organization for such day, then the average of
the high and low bid and asked price of any of the market makers for the Common
Stock as  reported on the OTCBB or in the “pink sheets” by the Pink Sheets, LLC
on the last five (5) Trading Days; or (e) in all other cases, the fair market
value of a share of Common Stock as determined by an independent appraiser
selected in good faith by the holder and reasonably acceptable to the Company.
 
14

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Certificate of Designations has been executed by a duly
authorized officer of the Corporation on this 6th day of October, 2009.
 
 

  ZURVITA HOLDINGS, INC.          
 
By:
/s/ Jay Shafer       Jay Shafer       Co- Chief Executive Officer          


 
 
(Signature Page to Series C Preferred Certificate of Designations)
 
 
 
 
 
 
15

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ANNEX A
 
NOTICE OF CONVERSION
 
(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES
OF SERIES C PREFERRED STOCK)
 
The undersigned hereby elects to convert the number of shares of Series C
Convertible Preferred Stock indicated below into shares of common stock, $.0001
par value per share (the “Common Stock”), of Zurvita Holdings, Inc., a Delaware
corporation (the “Corporation”), according to the conditions hereof, as of the
date written below.  If shares of Common Stock are to be issued in the name of a
Person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as may be required by the Corporation in accordance with the Purchase
Agreement.  No fee will be charged to the Holders for any conversion, except for
any such transfer taxes.
 
Conversion calculations:
 
 
Date to Effect Conversion:
____________________________________________________________________________________________
 
 
Number of shares of Preferred Stock owned prior to Conversion:
________________________________________________________________
 
 
Number of shares of Series C Convertible Preferred Stock to be Converted:
_________________________________________________________
 
 
Stated Value of shares of  Series C Convertible Preferred Stock to be Converted:
_____________________________________________________
 
 
Applicable Conversion Price:
____________________________________________________________________________________________
 
 
Number of shares of Preferred Stock subsequent to Conversion:
__________________________________________________________________
 
 

 

 
[HOLDER]
      __________________________________   
Name:
  Title: 

 
 
 
16

--------------------------------------------------------------------------------

 

